                      Case 19-51045                       Doc 6          Filed 11/29/19 Entered 11/29/19 12:50:28                                              Desc Main
                                                                           Document     Page 1 of 11



Fill in this information to identify your case:


Debtor 1              Angela Dofflemyer Hutchinson
                                                                                                                     Check if this is an amended plan, and list below
                                                                                                                  the sections of the plan that have been changed.
Debtor 2
(spouse, if filing)


U.S. Bankruptcy Court for the:             Western              District of: Virginia
                                                                               (State)
Case Number             19-51045
(if known)



Official Form 113
CHAPTER 13 Plan                                                                                                                                                    12/17.


Part 1:               Notices


 To Debtors:          This form sets out options that may be appropriate in some cases, but the presence of an option on the
                      form does not indicate that the option is appropriate in your circumstances or that it is permissible in your
                      judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                      In the following notice to creditors, you must check each box that applies.

To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                      You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
                      do not have an attorney, you may wish to consult one.
                      If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                      objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
                      ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no
                      objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
                      claim in order to be paid under any plan.

                      The following matters may be of particular importance. Debtors must check one box on each line to state
                      whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
                      both boxes are checked, the provision will be ineffective if set out later in the plan.

       1.1            A limit on the amount of a secured claim, set out in Section 3.2, which
                      may result in a partial payment or no payment at all to the secured                              Included ☒ Not included
                      creditor
       1.2            Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                                                                                                       Included ☒ Not included
                      security interest, set out in Section 3.4
       1.3            Nonstandard provisions, set out in Part 8                                                  ☒      Included  Not included




Part 2:               Plan Payments and Length of Plan


         2.1          Debtor(s) will make regular payments to the trustee as follows:

                      $ 280     per Bi-Weekly        for 60 months
                      [and $ ___________ per_______ for _____ months.] Insert additional lines if needed.


                      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to
                      make the payments to creditors specified in this plan.




Official Form 113                                                                                     Chapter 13 Plan                                                       Page 1
                    Case 19-51045                            Doc 6       Filed 11/29/19 Entered 11/29/19 12:50:28                                         Desc Main
                                                                           Document     Page 2 of 11


Debtor         Angela Dofflemyer Hutchinson ;                                        Case Number                                  19-51045




       2.2           Regular payments to the trustee will be made from future income in the following manner:

                   Check all that apply:
                          Debtor(s) will make payments pursuant to a payroll deduction order.
                          Debtor(s) will make payments directly to the trustee.
                    x      Other (specify method of payment):___TFS________.

       2.3           Income tax refunds.

                   Check one.
                   x Debtor(s) will retain any income tax refunds received during the plan term.
                   o Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of
                   filing the return and will turn over to the trustee all income tax refunds received during the plan term.


                       Debtor(s) will treat income tax refunds as follows:



       2.4          Additional payments.

                   Check one.
                   x None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
                    Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source,
                   estimated amount, and date of each anticipated payment.



         2.5        The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is                                  $36,400.00

Part 3:             Treatment of Secured Claims

         3.1        Maintenance of payments and cure of default, if any.

                   Check one.
                   o None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.



                   x The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any
                   changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
                   disbursed either by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will
                   be paid in full through disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the
                   court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over
                   any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary timely
                   filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of
                   collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that
                   collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final column
                   includes only payments disbursed by the trustee rather than by the debtor(s).

                                                                      Current
                                                                                       Amount of       Interest rate Monthly plan      Estimated total
                                                                    installment
                     Name of Creditor           Collateral                            arrearage (if    on arrearage payment on          payments by
                                                                      payment
                                                                                          any)            (if any)    arrearage            trustee
                                                                (including escrow)

                                                                $          130.00
                                                                Disbursed by:
                                                                                      (See paragraph
                    Payne's Title Loans    2000 Chevy Blazer     Trustee (See                             n/a              n/a               n/a
                                                                                           8.1)
                                                                paragraph 8.1)
                                                                x Debtor(s)


                                                                Disbursed by:         (See paragraph
                                                                 Trustee (See             8.1)
                                                                paragraph 8.1)
                                                                 Debtor(s)




Official Form 113                                                                                         Chapter 13 Plan                                             Page 2
                    Case 19-51045                           Doc 6            Filed 11/29/19 Entered 11/29/19 12:50:28                                                      Desc Main
                                                                               Document     Page 3 of 11


Debtor         Angela Dofflemyer Hutchinson ;                                          Case Number                               19-51045




         3.2       Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
                   o    None. If “None ” is checked, the rest of § 3.2 need not be completed or reproduced.
                   The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                   x The debtor(s) request that the court determine the value of the secured claims listed below. For each non-
                   governmental secured claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the
                   column headed Amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the court,
                   the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                   contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the
                   rate stated below.

                        The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                   under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                   allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by
                   the court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in
                   this paragraph.

                      The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                   property interest of the debtor(s) or the estate(s) until the earlier of:
                   (a) payment of the underlying debt determined under nonbankruptcy law, or
                   (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                                                                                                          Amount of                                      Monthly
                                                                                                                                                                  Estimated total of
                                            Estimated amount of                          Value of       claims senior Amount of                          payment
                    Name of Creditor                                    Collateral                                                       Interest rate                 monthly
                                            creditor's total claim                       Collateral      to creditor's secured claim                        to
                                                                                                                                                                      payments
                                                                                                             claim                                       Creditor




                                                                                                                                                          (See
                                                                                                                                                         paragraph
                                                                                                                                                         8.1)

                                                                                                                                                          (See
                                                                                                                                                         paragraph
                                                                                                                                                         8.1)

       3.3          Secured claims excluded from 11 U.S.C. § 506.
                   Check one.
                   x None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below were either:
                         (1)   incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
                               use of the debtor(s), or
                         (2)                  incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
                          filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
                          claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).


                                                                                                                                        Estimated total payments
                    Name of creditor              Collateral         Amount of claim    Interest rate      Monthly plan payment
                                                                                                                                               by trustee
                                                                                                                  (See paragraph 8.1)
                                                                                                        Disbursed by:
                                                                                                         Trustee
                                                                                                         Debtor(s)
                                                                                                                  (See paragraph 8.1)
                                                                                                        Disbursed by:
                                                                                                         Trustee
                                                                                                         Debtor(s)




Official Form 113                                                                                          Chapter 13 Plan                                                             Page 3
                    Case 19-51045                         Doc 6         Filed 11/29/19 Entered 11/29/19 12:50:28                                                          Desc Main
                                                                          Document     Page 4 of 11


Debtor       Angela Dofflemyer Hutchinson ;                                        Case Number                                   19-51045




       3.4          Lien avoidance.
                 Check one.
                 x None. If "None " is checked, the rest of § 3.4 need not be completed or reproduced.
                 The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                  The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
                 debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a claim
                 listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the judicial lien
                 or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or
                 security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If
                 more than one lien is to be avoided, provide the information separately for each lien.



                 Information regarding judicial lien or                                                                              Treatment of remaining
                                                             Calculation of lien avoidance
                 security interest                                                                                                   secured claim

                                                             a. Amount of lien                                                         Amount of secured claim after
                 Name of Creditor                                                                                                      avoidance (line a minus line f)

                                                             b. Amount of all other liens


                 Collateral                                  c. Value of claimed exemptions         +                                  Interest rate (if applicable)


                                                             d. Total of adding lines a, b, and c       $                        -

                 Lien Identification (such as
                 judgment date, date of lien                 e. Value of debtor(s)’ interest in                                        Monthly payment on secured claim
                 recording, book and page number)            property                               -


                Judgment date:

                Book and page number:                        f. Subtract line e from line d.            $                        -
                                                                                                                                      Estimated total payments on secured claim
                Date of lien recording:
                                                                Extent of exemption impairment
                                                                  (Check applicable box):

                                                                       Line f is equal to or greater than line a.
                                                              The entire lien is avoided. (Do not complete the next column.)

                                                                       Line f is less than line a.
                                                                 A portion of the lien is avoided. (Complete the next column.)



       3.5           Surrender of collateral
                 Check one.
                 x None. If “None ” is checked, the rest of § 3.5 need not be completed or reproduced.
                  The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
                 confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under §1301 be terminated in all
                 respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.


                                          Name of Creditor                                                              Collateral




Official Form 113                                                                                           Chapter 13 Plan                                                           Page 4
                    Case 19-51045                          Doc 6              Filed 11/29/19 Entered 11/29/19 12:50:28                                                                Desc Main
                                                                                Document     Page 5 of 11


Debtor       Angela Dofflemyer Hutchinson ;                                              Case Number                                   19-51045




Part 4:             Treatment of Fees and Priority Claims

       4.1           General
              Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
              postpetition interest.


       4.2           Trustee's fees
                    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be                     10%           of plan payments; and
                 during the plan term, they are estimated to total $  3,640.00

       4.3           Attorney's fees
                 The balance of the fees owed to the attorney for the debtor(s) is estimated to be          $    4,000.00 (See paragraph 8.1)


       4.4           Priority claims other than attorney’s fees and those treated in § 4.5.
                    Check one.
                         None. If “None ” is checked, the rest of § 4.4 need not be completed or reproduced.
                        ☒ The debtor(s) estimate the total amount of other priority claims to be       $     261.00


       4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
                    Check one.
                        x None. If “None ” is checked, the rest of § 4.5 need not be completed or reproduced.
                         The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
                        governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
                        requires that payments in § 2.1 be for a term of 60 months ; see 11 U.S.C. § 1322(a)(4).


                                                    Name of creditor                                                   Amount of claim to be paid




Part 5:             Treatment of Nonpriority Unsecured Claims



       5.1          Nonpriority unsecured claims not separately classified.
         Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing the largest
         payment will be effective. Check all that apply.

                      The sum of
             ☒            100%          of the total amount of these claims, an estimated payment of        $ 28,499.00
             ☒ The funds remaining after disbursements have been made to all other creditors provided for in this plan.

         If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately        $0.00
         Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.




Official Form 113                                                                                               Chapter 13 Plan                                                                   Page 5
                    Case 19-51045                       Doc 6               Filed 11/29/19 Entered 11/29/19 12:50:28                                                   Desc Main
                                                                              Document     Page 6 of 11


Debtor         Angela Dofflemyer Hutchinson ;                                      Case Number                               19-51045




       5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
                        ☒ None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                         The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
                        which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the debtor(s), as
                        specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee. The final column
                        includes only payments disbursed by the trustee rather than by the debtor(s).



                                                                                      Current installment          Amount of arrearage to be            Estimated total
                                        Name of creditor
                                                                                           payment                           paid                     payments by trustee



                                                                                   Disbursed by:
                                                                                    Trustee
                                                                                    Debtor(s)




                                                                                   Disbursed by:
                                                                                    Trustee
                                                                                    Debtor(s)


       5.3          Other separately classified nonpriority unsecured claims. Check one.
                        x None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
                         The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows


                                           Basis for separate classification and     Amount to be paid on the     Interest rate
                  Name of Creditor                                                                                                      Estimated total amount of payments
                                                        treatment                            claim                (if applicable)


                                                   (See Paragraph 8.1(G))



                                                   (See Paragraph 8.1(G))




Part 6:             Executory Contracts and Unexpired Leases


         6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
                    unexpired leases are rejected. Check one.
                       x None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                        Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to
                       any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the
                       trustee rather than by the debtor(s).




Official Form 113                                                                                     Chapter 13 Plan                                                              Page 6
                    Case 19-51045                     Doc 6           Filed 11/29/19 Entered 11/29/19 12:50:28                                           Desc Main
                                                                        Document     Page 7 of 11


Debtor         Angela Dofflemyer Hutchinson;                                   Case Number                           19-51045




                                          Description of                                       Amount of   Treatment of arrearage
                                                                                                                                             Estimated total
                 Name of creditor       leased property or    Current installment payment      arrearage (Refer to other plan section if
                                                                                                                                           payments by trustee
                                        executory contract                                     to be paid         applicable)



                                                             Disbursed by:
                                                              Trustee
                                                              Debtor(s)



                                                             Disbursed by:
                                                              Trustee
                                                              Debtor(s)




Part 7: Vesting of Property of the Estate


         7.1      Property of the estate will vest in the debtor(s) upon
                  Check the applicable box:
                  x plan confirmation.
                   entry of discharge.

                   other:



Part 8:             Nonstandard Plan Provisions


         8.1        Check “None” or List Nonstandard Plan Provisions

                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


               Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
               the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

               The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.


               A. Treatment and Payment of Claims:

                    • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

               B. Date Debtor(s) to Resume Regular Direct Payments to Creditors that are being Paid Arrearages by the Trustee under Paragraph 3.1 and
                  6.1:


                                                              Creditor                          Month Debtor to Resume Regular Direct Payments

                                                                N/A




Official Form 113                                                                                 Chapter 13 Plan                                                    Page 7
                    Case 19-51045                              Doc 6            Filed 11/29/19 Entered 11/29/19 12:50:28                                                              Desc Main
                                                                                  Document     Page 8 of 11


Debtor      Angela Dofflemyer Hutchinson;                                                      Case Number                                19-51045




            C. Other:


                • NOTE REGARDING PART 3.5 (SURRENDER OF COLLATERAL): Any unsecured proof of claim for a claim of deficiency that results from
                the surrender and liquidation of collateral noted in Part 3.5 of this Plan must be filed by the earlier of the following or such claim shall be forever
                barred: (1) within 180 days of the date of the first confirmation order confirming a plan providing for the surrender of said collateral, (2) within the
                time period for the filing of an unsecured deficiency claim as established by any Order granting relief from the automatic stay with respect to said
                collateral. Said unsecured proof of claim for a deficiency must include appropriate documentation establishing that the collateral surrendered has been
                liquidated, and the proceeds applied, in accordance with applicable state law.




                • NOTE REGARDING PART 3.1: POST-PETITION MORTGAGE FEES: Any fees, expenses, or charges accruing on claims set forth in
                paragraph 3.1 or 8.1 of this Plan which are noticed to the debtor pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of the debtor's
                plan to pay them. Instead, any such fees, expenses, or charges shall, if allowed, be payable by the debtor outside the Plan unless the debtor chooses to
                modify the plan to provide for them.



                • NOTE REGARDING PART 3.1: POST PETITION AUTO DRAFTS: Any bank or financial institution or lender to which the debtor has
                previously consented to auto draft payments from his or her bank account, is expressly authorized to keep such auto-draft in place and to deduct post-
                petition payments from the debtor's bank account if such payments are required to be paid directly by the debtor(s) under the terms of this plan. Such a
                deduction will not be viewed as a violation of the automatic stay. The automatic stay is modified to permit the noteholder or servicing agent on any
                secured debts being paid by the debtors to send the debtor payment coupons, payment statements or invoices, notices of late payment, notices of
                payment changes, notices of servicing transfers, or any other notice, other than a notice of acceleration or demand for payment of the entire balance,
                normally sent to customers in the ordinary course of business.




                • NOTE REGARDING PARTS 3.2 AND 3.3 [ADEQUATE PROTECTION PAYMENTS: The debtors propose to make adequate protection
                payments other than as provided in Local Rule 4001-2. Unless otherwise provided herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of
                this Chapter 13 Plan will be paid as adequate protection beginning prior to confirmation to the holders of allowed secured claims.




                • NOTE REGARDING TREATMENT AND PAYMENT OF CLAIMS:
                --All creditors must timely file a proof of claim to receive any payment from the Trustee.
                --If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to confirmation of the Plan,
                the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph does not limit the right of the creditor to enforce its
                lien, to the extent not avoided or provided for in this case, after the debtor(s) receive a discharge.
                --If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor will be treated as
                unsecured for purposes of distribution under the Plan.
                --The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.



            D. Debtor(s)' Attorney's Fees:

                Out of the total fee of $                  4,000.00 , the amount of        $        4,000.00 in Debtor(s)' attorney's fees shall be paid by the Chapter 13 Trustee,
                broken down as follows:

                                   (i) $                   4,000.00 : Fees to be approved, or already approved, by the Court at initial plan confirmation;

                                   (ii)                             : Additional pre-confirmation or post-confirmation fees already approved by the Court by separate order or in
                                          a previously confirmated modified plan;

                                  (iii)                              : Additional post-confirmation fees being sought in this modified plan, which fees will be approved when this
                                          plan is confirmed.

            E. Trustee to make contract payments and cure arrears, if any:

                ☒ N/A
                 Pursuant to Part 3.1, the Trustee shall pay the designated post-petition mortgage payments through the plan. These mortgage payments shall be
                classified and paid as follows:




Official Form 113                                                                                                 Chapter 13 Plan                                                                 Page 8
                    Case 19-51045                    Doc 6            Filed 11/29/19 Entered 11/29/19 12:50:28                                                   Desc Main
                                                                        Document     Page 9 of 11


Debtor      Angela Dofflemyer Hutchinson ;                                     Case Number                             19-51045




                 (1)   Pre-petition Arrears: The prepetition arrears are $                   .
                 (2) GAP Payments: The first three post-petition mortgage payments shall be disbursed pro-rata by the Trustee as post-petition arrears, including late
                 fees, in the approximate amount of $__________, for the months of ______________ through and including _____________.


                 (3) Other Post-petition Arrears: The following additional post-petition default shall be cured and disbursed by the Trustee,
                 approximately, $_______________, for the months of __________ through and including ____________.
                 (4) Ongoing Payments: The regular post-petition mortgage payments shall be disbursed by the Trustee beginning with the mortgage payment due for
                 the
                 month of ______________, and continuing for approximately _____ months; the total number of such payments to be
                 made by the Trustee will usually equal the number of monthly plan payments being made by the Debtor(s) to the Trustee, unless the plan pays off
                 early.
                 (5) Disbursement of ongoing post-petition mortgage payments from the Chapter 13 Trustee may not begin until an allowed claim on behalf of the
                 mortgagee has been filed. At the completion of the term of the plan, it is predicted that the Debtor(s) shall resume monthly mortgage payments
                 directly pursuant to the terms of the mortgage contract beginning with the payment due in (month), (year).


            F. Student Loan IDR Plan Provisions
                  N/A
                 x Enrollment into Income Driven Repayment During Chapter 13 Plan

                 Eligibility to Enroll in IDR Plan During Bankruptcy. The Debtor shall not be disqualified due to this bankruptcy filing or the pending bankruptcy
                 case from participation in any income-driven repayment ("IDR") plan for student loan debt or any nonbankruptcy option for getting out of default for
                 which Debtor would otherwise be qualified. The Debtor shall request a plan modification upon any enrollment in an IDR plan. In the absence of a plan
                 modification, the plan provides for the Debtor's student loan debt under the applicable provisions of Part 5 or as otherwise stated in any nonstandard
                 provisions in Part 8.


                 Dischargeability of Student Loan Debt. This plan does not provide for the discharge of any portion of the Debtor's federal student loan debt(s)
                 under title 11, but it does not preclude a determination of dischargeability in an adversary proceeding.


                 Waiver of Automatic Stay. The Debtor expressly waives the application of the automatic stay under §362(a) as to all communications concerning
                 enrollment or participation in an IDR plan as to all loan servicing and administrative actions concerning an IDR plan to the extent necessary to
                 effectuate this Chapter 13 plan.

            G.       Continuation of Existing Income Driven Repayment Agreements
                      N/A
                 ☒ Continuation of IDR Plan During Bankruptcy.
                 The plan provides in Paragraph 5 for the debtor to maintain income-driven repayment ("IDR") plan payments for student loan debt. The Debtor shall
                 not be disqualified due to this bankruptcy filing or the pending bankruptcy case from participation in any IDR plan for which Debtor would otherwise
                 be qualified.


                 Annual Certification and Payment Adjustment. The Debtor shall annually certify (or as otherwise required by the student loan lender or servicer)
                 the Debtor's income and family size to the extent required by the IDR plan.
                 Dischargeability of Student Loan Debt. This plan does not provide for the discharge of any portion of the Debtor's federal student loan debt(s)
                 under title 11, but it does not preclude a determination of dischargeability in an aversary proceeding.

                 Waiver of Automatic Stay. The Debtor expressly waives the application of the automatic stay under §362(a) as to all communications concerning
                 the IDR plan and as to all loan servicing and administrative actions concerning the IDR plan to the extent necessary to effectuate this Chapter 13 plan.




Official Form 113                                                                                  Chapter 13 Plan                                                           Page 9
                    Case 19-51045                    Doc 6           Filed 11/29/19 Entered 11/29/19 12:50:28                                                   Desc Main
                                                                      Document     Page 10 of 11



Debtor         Angela Dofflemyer Hutchinson ;                                 Case Number                             19-51045




Part 9:             Signature(s):


         9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
               If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
               Debtor(s), if any, must sign below.



               X /s/Angela Dofflemyer Hutchinson                                            X /s/
                 Signature of Debtor 1                                                        Signature of Debtor 2

                          Executed on      11/25/2019                                                         Executed on
                                         MM/ DD/ YYYY                                                                            MM/ DD/ YYYY


               X /s/ Heidi Shafer                                                       Date                  11/25/2019
                     Signature of Attorney for Debtor(s)                                                    MM/ DD/ YYYY



                   By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies)
                   that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113,
                   other than any nonstandard provisions included in Part 8.




Official Form 113                                                                                Chapter 13 Plan                                                            Page 10
                    Case 19-51045                  Doc 6             Filed 11/29/19 Entered 11/29/19 12:50:28                           Desc Main
                                                                      Document     Page 11 of 11




            Exhibit: Total Amount of Estimated Trustee Payments
            The following are the estimated payments that the plan requires the trustee to disburse. If there is any
            difference between the amounts set out below and the actual plan terms, the plan terms control.


            a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                              $        -

            b. Modified secured claims (Part 3, Section 3.2 total)                                                      $        -

            c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                 $        -

            d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                       $        -

            e. Fees and priority claims (Part 4 total)                                                                  $    7,901.00

            f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                $   28,499.00

            g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                            $        -

            h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                       $        -

            i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                 $        -

            j. Nonstandard payments (Part 8, total)                                                                   + $        -


                Total of lines a through j                                                                              $   36,400.00




Official Form 113                                                                                   Chapter 13 Plan                                 Page 11
